64 F.3d 661
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.IN RE George H. VAN WAGNER, III, Petitioner.
No. 95-8030.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 27, 1995.Decided:  August 22, 1995.

On Petition for Writ of Coram Nobis.  (CR-89-184-A).
PETITION DENIED.
George H. Van Wagner, III, Petitioner Pro Se.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
George Van Wagner, a federal inmate, brought this petition for a writ of coram nobis or audita querela in which he alleges that his conviction and sentence are unconstitutional under the Sixth Amendment.  Federal courts may grant a writ of coram nobis to vacate a conviction where a fundamental error occurred and no other remedy is available.  United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir.1988), cert. denied, 491 U.S. 906 (1989).  Further, the writ of audita querela is available, if at all, where there is a legal objection to a conviction that has arisen subsequent to the conviction and is not addressable pursuant to other post conviction remedies.  United States v. Holder, 936 F.2d 1, 5 (1st Cir.1991).  Van Wagner has failed to establish such a case.


2
Accordingly, we deny his petition for coram nobis or auditan querela.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
PETITION DENIED.